Citation Nr: 0419786	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
February 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran's current back disorder began in service.


CONCLUSION OF LAW

The veteran's back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

38 U.S.C. § 5103(a) provides that VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) provides that VA should request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, a substantially complete application was 
received on January 16, 2001.  The agency of original 
jurisdiction (AOJ) on February 26, 2001, and again on 
November 10, 2003, provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and informed him to provide any evidence in his 
possession pertaining to his claim.  Specifically, the 
veteran was notified that VA would make reasonable efforts to 
obtain evidence necessary to support his claim, including 
medical records, employment records, and records in the 
custody of a federal department or agency.  He was advised to 
identify any medical treatment and to provide properly 
executed releases so that VA could request records for him.  
With regard to a request that the veteran provide any 
evidence in his possession pertaining to the claim, he was 
told that he may send to VA directly the evidence that VA 
needed for his claim.  In other words, the veteran was in 
essence informed to submit any evidence in his possession 
pertaining to his claim.  Thereafter, in a rating decision 
dated in October 2001, service connection for a back disorder 
was denied.  Accordingly, a VCAA notice, as required by 
38 U.S.C. § 5103(a), was provided to the veteran before the 
initial unfavorable AOJ decision on the claim

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim within a certain date, 60 days, from the date of 
the February 2001 letter.  The RO also indicated that any 
additional information or evidence should be submitted within 
one year from the date of the letter in order for VA to pay 
benefits from the date VA received the claim, if it is 
determined the veteran is entitled to VA benefits.  While the 
November 2003 letter did not provide a response time, the 
veteran in February 2004 indicated that he did not have any 
further evidence to submit.  These advisements are in 
compliance with current statutes.  See Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112) (permits 
VA to adjudicate a claim within a year of receipt.)  The 
Board concludes that VA has met its duty to assist in this 
matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO obtained the VA outpatient 
treatment records, and afforded the veteran a VA examination.  
Accordingly, the Board concludes that no further assistance 
to the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the AOJ.  Every possible avenue of assistance 
has been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.   
38 C.F.R. § 3.303(d).  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service medical records reflect that on a December 1973 
entrance examination and a July 1978 annual physical 
examination, the spine was normal.  In July 1981, the veteran 
reported a three-week history of a back problem.  In August 
1981, he still had back pain, specifically pain in the post-
spinous area in the mid-thoracic back for the past month.  
The assessment was probable intraspinous ligament strain.  X-
rays of the thoracic spine taken in August 1981 were normal.  
On June 9, 1983, the veteran complained of low back pain for 
the past month.  The assessment was mechanical low back pain.  
On June 14, 1983, he reported a history of trauma to the low 
back a year ago, but it was noted that the trauma was 
unrelated to the present pain.  The assessment was low back 
pain.  X-rays of the lumbar spine taken in June 1983 revealed 
no abnormalities.  On a February 1984 separation examination, 
the spine was normal.

VA medical records reflect that x-rays of the lumbar spine 
taken in February 1996 revealed degenerative arthritic 
changes of the lumbar spine with small marginal hypertrophic 
spurs.  On October 21, 1998, the veteran complained of low 
back pain for the past three days.  The assessment was mild 
low back strain.  On October 25, 1998, the assessments were 
degenerative joint disease with spurs and low back pain.  In 
November 2000, it was noted that the veteran's past medical 
history included a sprain in the lumbar region.  In December 
2000, it was noted that the veteran's active problems 
included a sprain in the lumbar region.  Following a physical 
examination, the assessments included a sprain in the lumbar 
region.  In February 2001, it was indicated that the 
veteran's current problems included a sprain in the lumbar 
region.  Following a physical examination, the assessments 
were low back pain and degenerative joint disease of the 
lumbar spine.  X-rays of the lumbar spine taken in February 
2001 revealed mild degenerative arthritic changes of the 
lumbar spine with marginal hypertrophic spurs.

The veteran was afforded a VA examination in November 2003.  
It was noted that the veteran had a back injury in 1981 for 
which exercise and pain medication were prescribed and that 
he did well until he reinjured his back in 1983.  It was 
reported that he was treated with Flexeril and that he had 
occasional pains.  It was indicated that after discharge from 
active service, he had periodic pains, but that recently he 
had had severe pain for the last two years.  It was stated 
that the pain was located in the low back and that it 
radiated superiorly into the low thoracic spine area but with 
no radiation into the legs.  X-rays of the lumbar spine 
revealed small-to-moderate-sized margin osteophytes at L3-L5.  
Following a physical examination, the assessments were 
lumbosacral strain, degenerative osteophytes of the 
lumbosacral spine and chronic pain.

In a February 2004 addendum, the VA examiner noted that the 
service injury was 20 years ago and appeared to be a soft-
tissue injury.  The examiner noted that the veteran currently 
had degenerative changes of the spine, and opined that they 
were less likely than not related to the service complaints.  
The examiner also opined that the current findings were more 
likely primarily related to aging.

The veteran asserts that his current back disorder is related 
to his low back pain in service.  While the veteran is 
competent as a layperson to report that on which he has 
personal knowledge, (See Layno v. Brown, 6 Vet. App. 465, 470 
(1994)), he is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the Board will look to the medical evidence of record.

While the veteran had in-service episodes of probable 
intraspinous ligament strain in August 1981 and low back pain 
in June 1983, the record does not contain any medical 
evidence or competent medical opinion directly relating the 
current back disorder to specific events or incidents in 
service or indicating that the veteran otherwise has current 
residuals of the in-service episodes of probable intraspinous 
ligament strain and low back pain.  In particular, the 
November 2003 VA examiner opined in February 2004 that the 
degenerative changes of the spine were less likely than not 
related to the service complaints and that the current 
findings were more likely primarily related to aging.  While 
the representative argues that the VA examiner's opinion is 
inadequate because he apparently did not review the claims 
folder at the time he rendered the opinion, it appears that 
the examiner did review the claims file at the time of the 
physical examination in November 2003 because the examiner 
noted in detail the veteran's treatment history in the report 
of the examination.  Accordingly, given the examiner's 
knowledge of the veteran's history, there is no indication 
that the examiner needed to review the claims file again to 
render an opinion on the etiology of the back disorder.  
Furthermore, after June 1983, there were no findings or 
complaints of back pain during active service, and on his 
February 1984 separation examination, the spine was normal.  
Also, degenerative changes in the lumbar spine were not found 
until February 1996.  Moreover, although the November 2003 VA 
examiner diagnosed lumbosacral strain, the first post-service 
evidence of a strain was noted in October 1998.  Moreover, VA 
medical records do not contain medical evidence of opinions 
showing any etiological relationship between the veteran's 
current back disorder and the in-service episodes of probable 
intraspinous ligament strain or low back pain.  Simply put, 
the record is devoid of clinical evidence that shows that the 
veteran has any current residuals of the in-service probable 
intraspinous ligament strain or low back pain, or that his 
current back disorder is related in any way to service.   

As competent medical evidence of record does not establish 
that the veteran's current back disorder began in service, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disorder.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim is denied.



ORDER

Entitlement to service connection for a back disorder is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



